Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page 1of8 PagelD 1403

   

  
    
   

US. DISTRICT CO
$. DIS : URT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED

FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

  
    

MAY 16 2019

  

JULIAN OKEAYAINNEH,
Plaintiff,

Civil Action No. 3: 18-cv—01195-BK

UNITED STATES DEPARTMENT OF

JUSTICE, Executive Office for United
States Attorneys, and U.S. OFFICE OF
PERSONNEL MANAGEMENT,

Defendants.

PLAINTIFF'S STATEMENT OF MATERIAL FACTS IN DISPUTE

Plaintiff submits the following material facts in dispute. Plaintiff
submitted a Statement of Material Facts Not In Dispute, based on factual events
that transpired. However, the Plaintiff's Dispute of Material facts is based on
the events that did not transpire or occur in his FOIA request process according
to the statutory and regulatory obligation of FOIA and the Department of Justice.

1. Request No. EQUSA-2017-003409

Plaintiff submitted a FOIA Privacy Act request to EOUSA dated September 9,
2017. The request sought documents pertaining to the commission/appointment by a
United States Attorney General, under 28 U.S.C. $541, for the pertinent United
States Attorney; the commission/appointment by a United States Attorney General,
under 28 U.S.C. §542, for the pertinent Assistant United States Attorney(s); and
the Appointment Affidavits preserved for the pertinent individuals, pursuant to
5 U.S.C. § 2906, for the Oath of Office required by 5 U.S.C. § 3331 and 28 U.S.C.
§ 544. The request also sought documents pertaining to previous and current
assignments/postings for four attorneys employed or formerly employed by the U.S.
Attorney's Office for the District of Minnesota: U.S. Attorneys B. Todd Jones and
Gregory G. Brooker, Assistant U.S. Attorneys (AUSA's) Ann M. Anaya and Lola

Page 1
 

Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page 2of8 PagelD 1404

Velazquez-Aguilu. EOUSA assigned it tracing number EOUSA-2017-003409. (See
EOUSA Declaration, App.026-029).

On October 31, 2017, EOUSA mailed the Plaintiff a letter informing him
that EOUSA did not possess records pertaining to Jones (USA) and Assistant U.S.
Attorneys Anaya and Velazquez-Aguilu and enclosing the one-page Appointment
Affidavit form for Greg G. Brooker - (AUSA), while redacting pursuant to 5 U.S.C.
§ 552(b)(6) the signatures of the appointee and the U.S. Attorney. (See EOUSA
Declaration, App. 031.) .

Plaintiff disputes the material fact that the Defendants have adequately
processed his FOIA request, according to statutory and regulatory obligations of
FOIA and the DOJ. The Defendants failed to properly search for all records requested
in the above requested number. The Defendants failed to search for the documents/
records pertaining to the commission/appointment by a United States Attorney,
under 28 U.S.C. §542 for AUSA's Lola Velazquez-Aguilu, who was still employed
with the U.S. Attorney's Office in Minneapolis, Minnesota at the time of the FOIA
request. The Appointment Affidavit form is not this document.

2. Request No. EOUSA-2018-000607

Plaintiff submitted a FOIA/Privacy Act request consisting of copies of
Request Nos. EOUSA-2017-003409 and -2018-000143 dated September 9, 2017 and
September 25, 2017 respectively, to EOUSA. The requests sought documents pertaining
to the commission/appointment by a United States Attorney General, under 28 U.S.C.
§ 541, for the pertinent United States Attorney; the commission/appointment by a
United States Attorney General, under 28 U.S.C. § 542, for the pertinent Assistant
United States Attorney(s); and the Appointment Affidavits preserved for the pertinent
individuals, pursuant to 5 U.S.C. § 2906, for the Oath of Office required by
5 U.S.C. § 3331 and 28 U.S.C. §544. The requests also sought documents pertaining
to previous and the current assignment for four attorneys employed or formerly
employed by the U.S. Attorneys Office for the District of Minnesota: U.S.Attorneys
B. Todd Jones and Gregory G. Brooker, ... AUSA's Ann M. Anaya and Lola Velazquez-
Aguilu. While the other request also sought the same documents mentioned above for
four attorneys employed or formerly employed by the U.S. Attorney's Office for the
Central District of California: U.S. Attorneys Ronald L. Cheng and Kevin Scott
Rosenberg, along with AUSA's David A. Kettel, Becky S. Walker, Kevin Scott
Rosenberg and Ronald L. Cheng. EOUSA assigned it tracking number EOUSA-2018-000607.

Page 2
 

Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page 3of8 PagelD 1405

On December 4, 2017, EOUSA mailed Plaintiff a letter advising that no
records were located for Velazquez-Aguilu and enclosing a two one-page
Appointment Affidavit forms for AUSA's Greg Brooker and Kevin L. Rosenberg,
redacting pursuant to 5 U.S.C. §552(b)(6) and 5 U.S.C. §552(b)(7)(C) the
signatures of the appointee and another U.S. Attorney's Office employee. (See
BOUSA Declaration, App. 051 and App. 053.)

Plaintiff disputes the material fact that the Defendants have adequately
processed his FOIA request, according to statutory and regulatory obligations of
FOIA and the DOJ. The Defendants failed to search for documents pertaining to the
commission/appointment by a United States Attorney General under 28 U.S.C. § 542
for Assistant U.S. Attorneys Gregory G. Brooker along with Kevin Scott Rosenberg.

The Appointment Affidavit forms is not this document.

3. Request No. EOUSA-2018-001927

Plaintiff submitted a third FOIA/Privacy Act request, dated December 26,
2017, to EOUSA. The request sought documents pertaining to the commission/appointment
by a United States Attorney General, under 28 U.S.C. §541, for the pertinent United
States Attorney; the commission/appointment by a United States Attorney General,
under 28 U.S.C. §542, for the pertinent Assistant United States Attorney(s); and
the Appointment Affidavits preserved for the pertinent individuals, pursuant to
5 U.S.C. § 2906, for the Oath of Office required by 5 U.S.C. § 3331 and 28 U.S.C.

§ 544. The request also sought documents pertaining to previous and the current
assignments for three attorneys employed or formerly employed by the U.S. Attorney's
Office or the District of Minnesota: U.S. Attorney B. Todd Jones and Assistant U.

S. Attorneys Erika R. Mozangue and Jom Docherty. The request also sought a “copy
about the conclusion and findings of my criminal I filed in January of 2012, of a
possible prosecutor's misconduct against Ann M. Anaya (Ex-Ausa)" in the Plaintiff's
Minnesota federal criminal case no. 11/87 (MJD)-(1), and records pertaining to why
the department of Justice "suddenly terminated Ann M. Anaya's (Ex-Ausa) employment
in April of 2013, -- an aspiring future federal judge." EOUSA assigned it tracking
number EOUSA-2018-001927.

On February 8, 2018, EOUSA mailed Plaintiff a letter advising that no
records were located for Jones (USA) and Mozangue (AUSA) and enclosing the One-page
Appointment Affidavit form for AUSA John Francis Docherty, redacting pursuant to
5 U.S.C. § 552(b)96) and 5 U.S.C. §552(b)(7)(C) the signature of the appointee

Page 3
 

”

Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page 4of8 PagelD 1406

(and without redaction of the signature of the district judge who administered
the oath). (See EOUSA Declaration App. 076.)

Plaintiff disputes the material fact that the Defendants have adequately
processed his FOIA request, according to statutory and regulatory obligations of
FOIA and the DOJ. The Defendants failed to search for documents pertaining to the
commission/appointment by a United States Attorney General under 28 U.S.C. § 542
for Assistant U.S. Attorney John Francis Docherty [ whose employment with USDOJ -
U.S. Attorney's Office in Minneapolis, Minnesota was terminated on 01/09/2012 (see
Plaintiff Exhibit App. 007)]. The Appointment affidavit is not this document.

4. Request No. EOUSA-2018-005886

Plaintiff submitted a FOIA/Privacy Act request, dated September 1, 2018, to
EOUSA. The request sought documents pertaining to the commission/appointment by a
United States Attorney General, under 28 U.S.C. $541, for the pertinent United
States Attorney; the commission/appointment by a united States Attorney General,
under 28 U.S.C. §542, for the pertinent Assistant United States Attorney(s); and
the Appointment Affidavit preserved for the pertinent individuals, pursuant to
5 U.S.C. § 2906, for the Oath of Office required by 5 U.S.C. § 3331 and 28 U.S.C.

§ 544. The request also sought documents pertaining to previous and the current
assignments for four attorneys employed or formerly employed by the U.S. Attorney's
Office for the District of Minnesota: U.S. Attorney Erica Hinkle MacDonald and
Assistant U.S. Attorneys Lisa D. Kirkpatrick, Gregory G. Brooker, and Lolita A.
Velazquez-Aguilu. EOUSA assigned it tracking number EOUSA-2018-005886.

On October 12, 2018, EOUSA mailed Plaintiff a letter advising that no records
were located for Lisa D. Kirkpatrick and enclosing the appointment/commission letter
effective January 5, 2018 by the Attorney General Jeff Sessions III, of Gregory G.
Brooker as interim United States Attorney and Appointment Affidavit forms as
interim U.S. Attorney and previously released Appointment Affidavit for Brooker
dated 12/5/2000, along with Appointment Affidavit forms for USA MacDonald and
AUSA Velazquez-Aguilu, redacting pursuant to 5 U.S.C. § 552(b)(6) and 5 U.S.C.

§ 552(b)(7)(C) the signatures of the appointee (and without redaction of the
signatures of the district judge who administered the oaths). (See EOUSA
Declaration App. 114, App. 116, App. 118 and App. 120).

Page 4
Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page5of8 PagelD 1407

Plaintiff disputes the material fact that the Defendants have adequately
processed his FOIA request, according to statutory and regulatory obligations of
FOIA and the DOJ. The Defendants failed to search for documents pertaining to
_ the commission/appointment by a United States Attorney General under 28 U.S.C. §
541 for United States Attorney MacDonald and under 28 U.S.C. § 542 for Assistant
U.S. Attorney Velazquez-Aguilu. The Appointment Affidavit forms is not this

document.

Plaintiff filed an appeal for lack of response from EOUSA to OIP, based
on EOUSA's past history of non-compliance. OIP assigned tracking number DOJ-AP-
2019-000634. _

On April 25, 2019, OIP mailed Plaintiff a letter advising that after
carefully considering his appeal, and as a result of discussions between EOUSA
personnel and OIP, "I [Matthew Hurd - OIP Associate Chief ] am remanding your
[Plaintiff ] request, in part, to FOUSA for further processing of certain responsive
records." (See Plaintiff's exhibit K, Apps. 246 - 252).

5. Request No. EOUSA-2018-000143

Plaintiff submitted to EOUSA a second FOIA/Privacy Act request, dated
September 25, 2017. The request sought documents pertaining to the commission/
appointment by a United States Attorney General, under 28 U.S.C. §541, for the
pertinent United States Attorney; the commission/appointment by a Unitéd States
Attorney General, under 28 U.S.C. § 542, for the pertinent Assistant United States
Attorney(s); and the Appointment Affidavits preserved for the pertinent individuals,
pursuant to 5 U.S.C. § 1906, for the Oath of Office required by 5 U.S.C. § 3331 and
28 U.S.C. §544. The request also sought documents pertaining to the previous and
current assignments/postings for four attorneys employed or formerly employed by
the U.S. Attorney's Office for the Central District of California: U.S. Attorneys
Ronald L. Gheng and Kevin Scott Rosenberg, along with Assistant U.S. Attorneys
David A. Kettel, Becky S. Walker, Ronald L. Cheng, and Kevin Scott Rosenberg. EOUSA's
FOIA staff received this request on October 11, 2017 and assigned it tracking
number EOUSA-2018-000143. (See EOUSA Declaration pg. 7, App. 007).

On October 31, 2017, EOUSA mailed the Plaintiff a letter informing him
that EOUSA possessed no records responsive to his September 25, 2017 request. (See
FOUSA Declaration, pg. 8, App. 008.)

Page 5
 

Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page 6of8 PagelD 1408

The Plaintiff disputes the material fact that EOUSA properly process this
request. EOUSA was under obligation to forward this request to the proper agency
holding the records once it ascertained that the individuals were no longer
employees; they were then obligated to forward this request to the National Archives
Federal Records Center for processing, according to statutory and regulatory
obligations of FOIA and the DOJ.

6. Plaintiff submitted FOIA/Privacy Act requests to NPRC, and NPRC
produced responsive, non-exempt records.

Plaintiff's four requests

Plaintiff also submitted requests to NPRC pursuant to FOIA and the Privacy
Act, also requesting documents pertaining to the appointments of and previous and
current assignments/postings for several attorneys employed or formerly employed
by the U.S. Attorney's Office for the District of Minnesota or the Central District
of California and/or by the Department of Homeland Security. Specifically,
Plaintiff submitted five such requests to NPRC: a letter dated November 13, 2017,
addressed to the NPRC's facility in Valmeyer, Illinois ( a duplicate of this letter
was sent on March 24, 2018); a letter dated December 27, 2017, addressed to the
NPRC's facility in Valmeyer, Illinois; a letter dated February 20, 2018, addressed
to the NPRC's facility in Valmeyer, Illinois; and a letter dated February 20, 2018,
addressed to the NPRC's facility in St. Louis, Missouri.

Substantively, the four letters set forth four distinct requests: 1) "[a] a
copy of the document pertaining to the commission/appointment by a United States
Attorney General" for U.S. Attorney(s) B. Todd Jones, Gregory G. Brooker - District
of Minnesota, and Nicole Guzman - DHS, District of Arizona; 2) "[a] a copy of the
document pertaining to the commission/appointment by a United States Attorney
General" for Assistant U.S. Attorneys Ann M. Anaya, John Docherty, Erika R.
Mozangue, Lola/Lolita Velazquez-Aguilu,- Jeffrey Paulsen - District of Minnesota,
and. Sarah L. Hartnett and Danielle Sigmmd - DHS , District of Arizona; 3) "[a] a
copy of the Appointment Affidavits preserved for" U.S. Attorneys Anaya, Brooker,
Docherty, Jones, Mozangue, Paulsen, Velazquez-Aguilu - District of Minnesota, and
Guzman, Hartnett and Sigmmd - DHS, District of Arizona; and 4) "[a] a copy of the
previous and current assignment/postings(s)" for the same individuals who were
listed in item four (4). Together, these requests to NPRC named the same ten (10)
individuals who were the subject of Plaintiff's suit and requests to EOUSA.

Page 6
Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page 7of8 PagelD 1409

Plaintiff's November 13, 2017 or the December 27, 2017 requests were not
processed according to statutory and regulatory obligations of FOIA and the DOJ.
NPRC Valmeyer had twenty (20) working days to respond and it failed to do so. NPRC
Valmeyer did not respond to Plaintiff's November 13, 2017 or the December 27, 2017
request's at the time they were submitted due to "an administrative oversight and

negligence". NPRC Valmeyer does not have a defense for this violation of law.

7. NPRC did not request additional information from Plaintiff.

In its letters dated March 20, 2018, NPRC responded to Plaintiff's
February 20, 2018 request by amongst other things, denying the requests, by way of -
" THE INFORMATION REQUESTED, OATH OF OFFICE & CERTIFICATE OF APPOINIMENT ARE NOT
RELEASABLE UNDER FREEDOM OF INFORMATION ACT GUIDELINES." and chose not to request
for additional information to allow a further search for responsive records. (See
Defendant OPM/NPRC Declaration at Apps. 175 through 190

Plaintiff disputes the material fact because NPRC failed to properly respond
to Plaintiff's November 13, 2017 or the December 27, 2017, and failed to make a
determination that would allow the Plaintiff to appeal. In a faulty appeal process,
the NPRC failed to inform the Plaintiff of his rights to due process through an
appeal, pursuant to CFR 294.110. NPRC never offered the Plaintiff a proper reason
to respond, based on its violation of law.

It is now clear to this Court that NPRC already had sufficient information
to process the FOIA requests without additional information, as stated in Plaintiff's
Appeal Letters dated April 9, 2018, that:

“refusing to release copies of information requested, to wit;
[ Oath of Office & Certificate of Appointments and Commission/
appointment letters ] contradicts 5 U.S.C. §§552 and 552(a)"

(See Plaintiff's Exhibit App. 014).
8. Plaintiff's One Appeal Letter

NPRC is not aware of One letter addressed by the Plaintiff to OIP entitled
" FREEDOM OF INFORMATION ACT APPEAL ", dated April 9, 2018, addressed to Office of
Information Policy - under the Department of Justice.

Plaintiff draws attention to the fact while NPRC states that it is not
aware of Plaintiff's submitting an administrative appeal to its March 20, 2018
response. However, if offers no explanation for not informing Plaintiff of his

rights to due process through an appeal, pursuant to CFR 294.110. NPRC utterly

Page 7
Case 3:18-cv-01195-BK Document 66 Filed 05/16/19 Page 8of8 PagelD 1410

failed to process the Plaintiff's :1) November 13, 2017; 2) December 27, 2017; and
the 3) February 20, 2018, requests according to statutory and regulatory obligations
of FOIA and the DOJ.

9. NPRC produced responsive, non-exempt records.

On April 25, 2019 NPRC sent Plaintiff a supplemental response to his
February 20, 2018 requests. NPRC informed the Plaintiff that it has records for
only former employees Anaya, Mozangue, Jones and Hartnett, and that its response
was therefore limited to Plaintiff's requests for records related to those
individuals. The material that NPRC released, consisted of the Appointment Affidavit
forms for Anaya dated 04/22/2002 and 03/20/2003 [NPRC Declaration Exhibit at
Apps. 204-205 ], Mozangue dated 04/04/2004 and 12/30/2002 [ NPRC Declaration Exhibit
at Apps. 206-207 J, while Jones and Hartnet are "charged out" ( NPRC Declaration
Exhibits at Apps. 202-203 ].

Plaintiff disputes the material fact that NPRC feels that it has satisfied
the FOIA request of the Plaintiff with the produced documentation and explanations
of its exempted responsive records. Plaintiff contends that the obligation to
produce records for all of his requests has not been satisfied and accomplished.
NPRC has provided Appointment Affidavit forms for the two former employees noted
above. ("Ihis is the first time in which Plaintiff Okeayainneh has learned that
NPRC handles records only for former employees.")

However, NPRC has not completed its search and provided a determination
about the commission/appointment by a United States Attorney General under 28 U.S.C.
§ 541 for the above mentioned U.S. Attorneys and information pertaining to the
commission/appointment of a United States Attorney General, under 28 U.S.C. § 542

for the above mentioned Assistant U.S. Attorneys.

Respectfully submitted,
“Without Prejudice”

 

Federal Correctional Complex-2
Post Office Box 5010
Oakdale, Louisiana [71463]

Page 8
